Exhibit 10.5

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of
January 1, 2012 (“Effective Date”) by and between OSI Optoelectronics Inc., a
Delaware corporation (the “Company”), and Manoocher Mansouri (“Executive”).

 

1.               ENGAGEMENT AND DUTIES.

 

1.1                                 Commencing upon the Effective Date, and upon
the terms and subject to the conditions set forth in this Agreement, the Company
hereby engages and employs Executive with the title and designation of President
of the Company.  Executive shall report to the Chief Executive Officer of the
Company’s parent OSI Systems, Inc. (the “Parent”).

 

1.2                                 Executive agrees to devote his primary
business time, energies, skills, efforts and attention to his duties hereunder
and will not, without the prior consent of the Company, which consent will not
be unreasonably withheld, render any material services to any other business
concern.  Reasonable bases for the Company to withhold consent include, without
limitation, unreasonable interference with, or other incompatibility with,
Executive’s duties to the Company, so long as such bases are stated in writing
by the Company.

 

1.3                                 Except for routine travel incident to the
business of the Company or the performance of his duties, Executive shall
perform services hereunder primarily at the Company’s offices in Hawthorne,
California, or at such other place as Executive and the Company may from time to
time agree.

 

2.               TERM.  The Term of this Agreement shall commence as of the
Effective Date and shall continue until the first anniversary of the Effective
Date (“Initial Term”), unless sooner terminated as provided under Section 4, and
shall automatically be extended for successive one (1) year periods (“Renewal
Periods”) until the Scheduled Retirement Date, unless either party delivers
notice of non-renewal to the other party at least thirty (30) days prior to the
end of the Initial Term or any Renewal Period then in effect, or unless sooner
terminated under Section 4. Unless sooner terminated hereunder, the contract
shall terminate upon the first day of January following the year in which the
Executive attains age sixty-eight (68) (the “Scheduled Retirement Date”). If the
Executive continues employment after the Scheduled Retirement Date such
employment shall no longer be subject to the terms of this Agreement but shall
continue on an “at-will” basis and/or subject to such terms and conditions as
the parties may mutually agree at such time. The Initial Term and any Renewal
Period(s) shall collectively be referred to as the “Term”.  For purposes of this
Agreement, the “Completion Date” shall be defined as the Executive’s actual
final date of employment and shall coincide with the Executive’s “Separation
from Service” as such term is defined in Section 8.12.

 

3.               COMPENSATION.  During the Term of the Executive’s employment
the Executive shall be provided with the following Compensation:

 

3.1                                 Base Salary.  Executive’s Base Salary shall
be Two Hundred Seventy Thousand, Five Hundred Dollars ($270,500) per annum
(subject to adjustment for 2012, if any), less applicable withholdings (“Base
Salary”).  The Base Salary shall be payable at such times and in such manner as
the Company customarily pays other similarly situated executives but in no event
less frequently than twice per month.  Executive’s Base Salary shall be reviewed
annually, and shall be subject to upward adjustment on the basis of such review
but shall not in any event be reduced.

 

--------------------------------------------------------------------------------


 

3.2                                 Equity Participation.

 

3.2.1                                                To the extent that the
Company or its Affiliates maintain one or more equity participation plans,
Executive shall be eligible to participate in such plans; provided, however,
that Executive’s participation in such equity participation plans, and the
extent of any such participation, shall be at the Company’s sole discretion.

 

3.2.2                                                Notwithstanding anything to
the contrary herein, all stock options, equity awards and other incentive
compensation awards excluding special incentive bonuses which the parties
mutually agree to exclude in writing (“Special Bonus Programs”) granted to
Executive by the Company shall become fully vested and nonforfeitable upon a
Change in Control (as defined herein).

 

3.3                                 Bonuses.  Executive shall participate in the
Company’s bonus pool and Executive’s bonus (if any) shall be determined and paid
on the same or similar basis as the bonuses of other similarly-situated
executives.  Each bonus payment shall be made in the calendar year that contains
the last day of the fiscal year or performance year to which the bonus payment
is attributable, no later than September 15th.

 

3.4                                 Fringe Benefits.  Executive shall be
entitled to participate in and receive benefits under any plan of the Company
made available from time to time to any other similarly situated executive,
provided he is otherwise eligible to participate.  Such benefits may include,
without limitation, life insurance, disability insurance, medical/dental/vision
insurance, and retirement benefits, including participation in the Company’s
deferred compensation plan.  With respect to Executive’s life insurance
benefits, the Company shall during the Term facilitate the purchase by Executive
of an individual term life insurance policy on the life of Executive having a
death benefit in the amount of no less than One Million, Five Hundred Thousand
Dollars ($1,500,000) (the “Policy”), and the reasonable premiums for such Policy
shall be reimbursed to Executive by the Company during the period of time
Executive is employed by the Company.  The Policy shall be owned by Executive or
Executive’s permitted assigns.  It shall be the responsibility of Executive to
apply for and obtain the Policy and the Company makes no representation or
guarantee Executive will be eligible for any such life insurance coverage.  Upon
termination of employment for any reason, the Company will have no further
obligation to reimburse Executive for such premiums; however, Executive shall be
entitled to continue such Policy at his own expense.

 

3.5                                 Business Expenses/Car Allowance.  Company
shall advance to or reimburse Executive for all reasonable, ordinary and
necessary business expenses incurred by Executive as a result of Executive’s
services hereunder, in accordance with Company policy as established from time
to time.  Company shall provide the Executive with the use of a Company car or
pay to Executive a monthly car allowance in accord with Company policy, in the
amount of One Thousand Dollars $1,000, as the parties may mutually agree from
time to time, subject to compliance with the Company policy regarding the
provision of allowances and in-kind benefits referenced in Section 8.12.

 

3.6                                 PTO.  Executive shall be entitled to paid
time off in accordance with the Company’s policy applying to other
similarly-situated executives, but in no event less than four (4) weeks of paid
time off in each year during the Term.

 

2

--------------------------------------------------------------------------------


 

3.7                                 Relocation Package.  In the event of
relocation, during the Term, of Executive’s principal office location more than
25 miles from its location as of the Effective Date (but not closer to the
executives principal residence), and, as a result thereof, Executive relocates
his principal residence, the Company shall offer Executive a reasonable
relocation package.

 

4.               TERMINATION OF EMPLOYMENT.

 

4.1                                 By the Company For Cause.  The Company may
terminate Executive’s employment under this Agreement for “Cause” at any time
upon notice to Executive.  As used in this Agreement “Cause” shall be defined
as:  (a) Executive’s admission or conviction of, or entering of a plea of nolo
contendere as to any felony, or any lesser crime involving fraud, embezzlement
or theft; (b) Executive’s failure to substantially perform his duties, which
failure cannot be cured or is not cured within ten (10) business days after
written notice from the Company, as long as Executive is not prevented from
performing or curing by actions outside his control; or (c) Executive’s material
breach of any provision of this Agreement, which breach cannot be cured or is
not cured within thirty (30) business days after written notice from the
Company, as long as Executive is not prevented from performing or curing by
actions outside his control.

 

4.2                                 By the Company Other Than For Cause.  The
Company may terminate this Agreement at any time other than for Cause, for any
of the following reasons, under the following terms:

 

4.2.1                                                Death.  In the event of
Executive’s death, this Agreement shall automatically terminate and all rights
of Executive and his heirs, executors and administrators to compensation and
other benefits under this Agreement shall cease; provided, however, that
Executive’s participation in the Company’s employee benefit plans or programs
shall cease in accordance with the terms of such plans or programs as then in
effect.

 

4.2.2                                                Disability.  The Company
may, at its option, terminate this Agreement upon written notice to Executive if
Executive, because of physical or mental incapacity or disability, fails to
perform the essential functions of his position required of him hereunder for an
aggregate period of one hundred eighty (180) days within any twelve-month
period.  Upon such termination, all obligations of the Company hereunder shall
cease; provided, however, that Executive’s participation in the Company’s
employee benefit plans or programs shall cease in accordance with the terms of
such plans or programs as then in effect.

 

4.2.3                                                Without Cause.  The Company
may terminate Executive’s employment without Cause upon 30 days’ written notice
(“Notice Period”) to Executive.  The Company may elect whether or not Executive
shall perform duties under this Agreement during all or a portion of the Notice
Period but shall be required to pay Executive all wages and other compensation
as provided for in Section 3 until the end of the Notice Period (“Notice Period
Compensation”).  Any decision by the Company not to renew this Agreement for any
Renewal Period, or to terminate this Agreement for any reason other than for
Cause, death, or disability, prior to the Scheduled Retirement Date shall be
treated as a termination without Cause.

 

4.3                                 Termination By Executive.  Executive may
terminate this Agreement at any time upon 30 days’ notice (“Executive Notice
Period”) to the Company, whether or not such termination is for Good Reason as
described below.  The Company may elect whether or not Executive shall perform
duties under this Agreement during all or a portion of the Executive Notice
Period but shall be required to pay Executive all Notice Period Compensation as
provided for in Section 3 until the end of the Executive Notice Period.

 

3

--------------------------------------------------------------------------------


 

4.3.1                                                Good Reason.  Executive may
terminate this Agreement for “Good Reason,” which shall mean the occurrence of
any of the following events, unless the Executive specifically agrees in writing
that such event is not Good Reason provided that (x) Executive terminates this
Agreement within six (6) months following the initial existence of one or more
of the following events that occur without Executive’s consent and (y) Executive
provides written notice to the Company of the existence of one or more of the
following events within ninety (90) days of the initial existence of such event
or events and the Company fails to remedy such event or events within thirty
(30) days of receiving such notice:

 

(a)                                  Substantial Reduction in Duties.  Any
substantial reduction in duties whereby Executive’s job responsibilities are
markedly and significantly reduced in scope, complexity, and/or importance to
overall Company operations;

 

(b)                                 Relocation.  Following a Change in Control,
the relocation of Executive’s principal office location more than twenty-five
(25) miles from its location as of the Effective Date (but not closer to the
executives principal residence);

 

(c)                                  Reduction in Salary.  Executive’s Base
Salary is materially reduced from any prior year unless such reduction is (i) a
temporary reduction for a period of no more than twelve (12) months, (ii) of no
more than ten percent (10%) of Base Salary, (iii) not in the context of a Change
in Control, and (iv) applicable to the Chief Executive Officer and all
executives reporting directly to the Chief Executive Officer of the Parent;

 

(d)                                 Material Breach.  Any material breach of the
Agreement by the Company;

 

(e)                                  Change in Title.  Any change in Executive’s
titles such that Executive no longer holds the titles (and duties and privileges
commensurate with such titles) set forth in Section 1.1 and instead is given a
title or duties and privileges of less importance and stature; and

 

(f)                                    Change in Reporting Relationship.  Any
change in the reporting relationship, such that Executive no longer reports to
the Parent’s Chief Executive Officer.

 

4.3.2                                                Without Good Reason. 
Executive may terminate this Agreement without Good Reason as defined herein.

 

4.4                                 Payments Upon Termination.  Upon expiration,
non-renewal or termination of this Agreement for any reason by either party as
described in this Section 4, Executive shall be entitled to receive payment of
(a) any unpaid Base Salary through the Completion Date payable on such date;
(b) any unused vacation and paid time off accrued through the Completion Date
payable on such date; and (c) applicable employee benefits to which Executive is
entitled upon Separation from Service with the Company, payable in accordance
with the terms of the plans or programs of the Company then in effect (a-c is
referred to together as “Accrued Compensation”).  In addition to the above, and
subject to Executive’s execution of a customary and reasonable release of
liabilities in favor of the Company and its Affiliates, all of the following
shall apply:

 

4.4.1                                                Involuntary Termination. In
the event of termination of Executive’s employment prior to the Scheduled
Retirement Date either by the Company without Cause pursuant to Section 4.2.3 or
by Executive for Good Reason pursuant to Section 4.3.1, subject to the
provisions of Section 4.4.2 below, Executive shall also be entitled to the
following in addition to the Accrued Compensation above: (a) a single lump sum
payable as provided in Section

 

4

--------------------------------------------------------------------------------


 

4.4.5, equal to twelve (12) months of Base Salary at Executive’s then-current
Base Salary (which shall be the Base Salary before any temporary reduction
pursuant to 4.3.1(c) or otherwise), plus one (1) times the average of the
highest three (3) annual bonuses (excluding Special Bonus Programs) paid by the
Company to Executive over the five (5) calendar years preceding such
termination; (b) continuation of Executive’s car usage or allowance payments, as
set forth in Section 3.5, for a period six (6) months after Separation from
Service, (c) a six thousand dollars ($6,000) allowance for outplacement services
payable at the same time as the severance payment provided under 4.4.1(a), and
(d) acceleration of vesting of all stock options, equity grants and other
incentive compensation awards (excluding any cash bonus attributable to
performance in fiscal years that are not complete as of the Completion Date and
any Special Bonus Programs) from the Company to Executive as follows: (i) grants
vesting over time shall be fully vested on Separation from Service, (ii) grants
vesting based on performance shall be accelerated and fully vested on Separation
from Service without regard to whether the performance targets are met for such
performance period, and (iii) the time to exercise nonqualified stock options
shall be extended such that Executive’s right to exercise such stock options
shall continue until the first anniversary of the Completion Date, but in no
event later than the Expiration Date of the options, as defined under the stock
option agreement covering such options.

 

4.4.2                                                Change in Control. Within
ninety (90) days prior to or twelve (12) months after a Change of Control, if
there is either (A) a notice of termination of this Agreement by the Company
without Cause pursuant to Section 4.2.3, or (B) a notice of termination of this
Agreement by Executive for Good Reason pursuant to Section 4.3.1, and such
notice under (A) or (B) results in a Separation from Service such that the
Executive does not continue to be employed by either the Company or the Parent,
then:

 

(a)                                  Equity, stock options and other incentive
compensation awards (excluding any cash bonus attributable to performance in
fiscal years that are not complete as of the Completion Date and any Special
Bonus Programs) granted by the Company to Executive, whether time vested or
performance vested, shall, to the extent unvested, immediately vest, and such
stock options shall remain exercisable by Executive for no less than twelve (12)
months after the date of such Separation from Service.

 

(b)                                 If a termination of this Agreement is
covered by this Section 4.4.2 is contingent upon a change in ownership or
effective control of Company or a change in the ownership of a substantial
portion of the assets of the Company (within the meaning of
Section 280G(b)(2)(i) of the Internal Revenue Code of 1986, as amended (the
“Code”), and the regulations thereunder (collectively, a “280G Event”)), then
Executive, at his option, may elect to receive either of the of the following:
(i) the compensation and benefits otherwise payable under Section 4.4.21, or
(ii) the Alternative Payment (as defined below) in lieu of the compensation and
benefits otherwise payable under Section 4.4.21. In order to elect the
Alternative Payment, Executive must give written notice to Company of such
election: (i) within fifteen (15) days after his resignation with Good Reason;
or (ii) within fifteen (15) days after he is terminated by Company without Cause
(each, a “Alternative Payment Notice”).  For purposes of this Agreement,
“Alternative Payment” means a lump sum payment made by Company to Executive as
provided in Section 4.4.5, in immediately available funds in an amount equal to
the product of 2.99 (or, if Code Section 280G(b)(2)(A)(ii) is amended providing
for a multiple other than 3, then the multiple as amended, less 0.01) multiplied
by Executive’s “base amount” (as defined in Code Section 280G(b)(3) excluding
payments under any Special Bonus Programs); provided, however, that in the case
of a 280G Event, the amount of the Alternative Payment shall be reduced by the
value of acceleration (as determined under Code Section 280G and the

 

5

--------------------------------------------------------------------------------


 

regulations thereunder) of any equity, stock options and incentive compensation
accelerated hereunder.  Payments to Executive upon termination of this Agreement
under this Section 4.4.2 shall be subject to mitigation as provided in Treasury
Regulations Section 1.280G-1 Q&A 42(c)(5).  The value (as determined under Code
Section 280G and the regulations thereunder) of acceleration of vesting of
equity, stock options and incentive compensation granted by the Company to
Executive shall be taken into account to the minimum extent necessary so as not
to violate Treasury Regulations Section 1.280G-1 Q&A 42(c).

 

4.4.3                                                Definition of Change in
Control. “Change in Control” means the occurrence of any of the following events
during the Term of the Agreement:  (i) any sale, lease, license, exchange or
other transfer (in one transaction or a series of related transactions) of all,
or substantially all, of the business and/or assets of the Company or the
Parent; (ii) a merger or consolidation of the Company or the Parent and such
entity is not the surviving entity; (iii) a reorganization or liquidation of the
Company or the Parent; (iv) a merger, consolidation, tender offer or any other
transaction involving the Company or the Parent if the equity holders of such
entity immediately before such merger, consolidation, tender offer or other
transaction do not own, directly or indirectly, immediately following such
merger, consolidation, tender offer or other transaction, more than fifty
percent (50%) of the combined voting power of the outstanding voting securities
of the entity resulting from such merger, consolidation, tender offer or other
transaction; (v) Deepak Chopra ceases to be Chief Executive Officer of the
Parent, unless his termination from employment with the Parent is by reason of a
voluntary termination; (vi) a change in the composition of the Parent’s Board as
a result of which fewer than a majority of the directors are Incumbent
Directors; or (v) the consummation of any other transaction involving a
significant issuance of the Company’s or the Parent’s securities, or other
material event, that the Parent’s Board determines to be a Change in Control.
The term “Incumbent Directors” shall mean directors who either: (A) are
directors of the Parent as of the Effective Date hereof; or (B) are nominated
for election to the Board of the Parent with the affirmative votes of at least a
majority of the directors of the Parent who are Incumbent Directors (“Approved
Successors”) described in (A) above at the time of such nomination; or (C) are
nominated for election to the Board of the Parent with the affirmative votes of
at least a majority of the directors of the Parent who are Incumbent Directors
or their Approved Successors.  Notwithstanding the foregoing, “Incumbent
Directors” shall not include an individual whose election or nomination is in
connection with an actual or threatened proxy contest relating to the election
of directors to the Parent.

 

4.4.4                                                Benefit Continuation.
Subject to the terms of the Company’s benefit plans, in the event of a
termination of this Agreement by the Company without Cause pursuant to
Section 4.2.3 or by Executive for Good Reason pursuant to Section 4.3.1, if at
the Completion Date, the Executive was covered as an active employee under the
Company’s group health plan(s), the Executive will be entitled to purchase
continuation coverage under Company’s group health plan pursuant to the
provisions of the Consolidated Omnibus Budget Reconciliation Act, 29 U.S.C.
Section 1161, et. seq. (“COBRA”) and applicable state law (“Continuation
Coverage”) for himself and his dependents, if such dependents constitute
“qualified beneficiaries” under COBRA, and the following provisions will apply
thereto:

 

(a)                                  The Company will pay the premiums for the
Executive’s and, as applicable, his eligible dependents’ Continuation Coverage
for coverage at the same level in which the Executive and, as applicable, his
eligible dependents were enrolled as of the day before the Executive’s
termination of employment for the period beginning on his termination from
employment and ending on the last day of the twelfth calendar month after the
Executive’s termination of employment (the “Continuation Period”).  For purposes
of this Agreement, the

 

6

--------------------------------------------------------------------------------


 

amounts contributed by the Company for Continuation Coverage on behalf of the
Executive and, as applicable, his eligible dependents, are referred to as the
“Premium Payments.”

 

(b)           In the event and on the date that the Executive becomes covered
under another group health plan without any preexisting condition limitations or
exclusions, the Company’s obligation to pay the premiums for Continuation
Coverage will cease.  The Executive acknowledges that he is not entitled to the
Premium Payments except as a contribution for Continuation Coverage and only as
specifically provided herein.  The Executive will promptly notify the Company in
writing if he becomes covered under another group health plan prior to the end
of the Continuation Period.

 

4.4.5               Timing of Severance Payments. Unless otherwise specified
herein, amounts payable upon termination under this Section 4.4 shall be made in
a single lump-sum cash payment, less appropriate deductions and withholding,
within forty-five (45) days of the Executive’s “Separation from Service” as such
term is defined in Section 8.12 and subject to the limitations thereof.  The
Company’s liability for wages and benefits upon termination of this Agreement is
limited to the obligations set forth herein. For avoidance of doubt, during the
period of any severance benefits after the Completion Date, Executive shall not
be entitled to any Company provided matching with respect to any 401(k) plan of
the Company.

 

4.4.6               Stay Bonus.  In the event of the Executive continued
employment until the Scheduled Retirement Date, Executive shall be entitled to a
lump sum stay bonus equal to one (1) times the Executive’s highest year out of
the prior (5) years of total annual compensation, including: (a) Base Salary,
(b) bonuses and incentive compensation excluding Special Bonus Programs, (c) the
fair value of any stock, options or other equity grants whether or not vested,
and (d) the annualized value of all benefits and perquisites, including without
limitation those provided under Sections 3.4 and 3.5, (together referred to
herein as the “Stay Bonus”), payable in a single lump-sum cash payment, less
appropriate deductions and withholding, within forty-five (45) days of the
Scheduled Retirement Date without regard to whether the Executive’s continues
employment beyond the Scheduled Retirement Date.

 

5.     PROTECTION OF CONFIDENTIAL INFORMATION; NON-SOLICIT.

 

5.1          Executive acknowledges that his work for the Company will bring him
into close contact with many confidential affairs of the Company not readily
available to the public, and hereby agrees that he will not at any time (both
during the Term and thereafter) disclose to any person, including any legal
entity (except the Company and its Affiliates), any Confidential Information,
and will only use Confidential Information for the Company’s benefit; provided,
however, that Executive may use and disclose Confidential Information to the
extent necessary to assert any right or defend against any claim arising under
this Agreement or pertaining to Confidential Information or its use, to the
extent necessary to comply with any applicable statute, constitution, treaty,
rule, regulation, ordinance or order, or if Executive receives a request to
disclose all or any part of the information contained in the Confidential
Information under the terms of a subpoena, order, civil investigative demand or
similar process issued by a court of competent jurisdiction or by a governmental
body or agency after giving prior notice to the Company so the Company can
interpose any objection it may have.  “Confidential Information” includes but is
not limited to information or documents Executive has access to during the Term
which relate to the Company’s or its Affiliates’ or related entities’
operations, marketing, sales, or product development including, without
limitation, records that are identified as, or that can reasonably be
characterized as, confidential; employee names, duties and contact information;
customer identities and lists, customer contacts, information about

 

7

--------------------------------------------------------------------------------


 

customer requirements and preferences; forecasts, budgets, and other financial
information; plans, strategic, tactical or otherwise; data, computer programs,
manuals, formulae, specifications, processes, methods, intangible rights and
other similar items; provided that “Confidential Information” does not include
information that at the time of disclosure has previously been made generally
available to the public by any authorized action of the Company or is otherwise
available to the public. “Affiliate” is a person or entity that directly, or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, the Company.

 

5.2          Upon termination of this Agreement for any reason, Executive shall
immediately return to the Company all Confidential Information in his
possession, custody or control.

 

5.3          Executive agrees that he will not, during the Term and for a period
of eighteen (18) months thereafter, solicit, directly or indirectly, (other than
by means of general publication or advertisement) any individual who was an
executive, supervisor or manager of the Company as of the Completion Date, or
within 90 days prior to the Completion Date, to terminate his/her employment
with the Company.  Nothing herein shall prevent Executive from, at some point in
the future, working for an entity which may also employ former employees of the
Company.

 

6.     GRANT OF RIGHTS.

 

6.1          Executive hereby grants, transfers, conveys and assigns to the
Company, its successors and assigns, all right, title, and interest in and to
all work, materials and intellectual property of any and all forms constituting
or otherwise relating to his performance of his duties hereunder, including the
copyright, patent, trade secret rights, and all other right, title, and interest
therein, and consisting of all source code, object code, documentation, flow
charts, design documents, and record and file layouts relating thereto, and all
trademarks, service marks, logos and trade dress associated therewith, and any
discovery, concept or idea, whether or not patentable, made during such
performance including, but not limited to, processes, methods, formulae and
techniques, improvements thereof and know-how relating thereto (collectively,
the “Property”). This exclusive conveyance shall include, but is not limited to,
all rights to publish, reproduce, transmit, adapt, prepare derivative works,
sell, or otherwise make use of the Property (including all subsequent additions,
revisions, supplements to, and versions of the Property and derivatives,
regardless of nature) throughout the world, in any form or medium and in any
language, and to license or otherwise transfer to others the rights commensurate
herewith in connection with the Property, to file copyright and patent
applications in the United States and throughout the world for the Property in
the name of the Company, its successors and assigns. Executive hereby agrees
that the Company, it successors and assigns may act as attorney-in-fact to
execute any document that the Company, its successors or assigns deem necessary
to record this grant with the United States Copyright Office, the United States
Patent and Trademark Office, or elsewhere. If requested, Executive agrees to
execute any and all copyright, patent, or trade secret assignments,
certificates, applications or documents requested by the Company, its successors
and assigns related to the Property.  Executive’s grant of rights in this
Agreement is irrevocable and without right of rescission by Executive.

 

6.2          In furtherance of, and not in contravention, limitation and/or in
place of, the provisions of Section 6.1 above, Company hereby notifies Executive
of California Labor Code Section 2870, which provides:

 

6.2.1               “(a) Any provision in an employment agreement which provides
that an employee shall assign, or offer to assign, any of his or her rights in
an invention to his or her

 

8

--------------------------------------------------------------------------------


 

employer shall not apply to an invention that the employee developed entirely on
his or her own time without using the employer’s equipment, supplies,
facilities, or trade secret information except for those inventions that either:
(1) Relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or (2) Result from any work performed by the
employee for the employer.

 

6.2.2               (b) To the extent a provision in an employment agreement
purports to require an employee to assign an invention otherwise excluded from
being required to be assigned under subdivision (a), the provision is against
the public policy of this state and is unenforceable.”

 

6.3          Executive acknowledges that he has been notified by the Company of
this law, and understands that this Agreement does not apply to Property which
is otherwise fully protected under the provisions of said Labor Code
Section 2870.  Therefore, Executive agrees to promptly disclose in writing to
the Company all Property, whether or not Executive personally considers it
patentable, which Executive alone, or with others, conceives or makes during his
employment with Company or as is otherwise required and set forth under this
Section 6.2.  Company shall hold said information in strict confidence to
determine the applicability of California Labor Code Section 2870 to said
Property and, to the extent said Section 2870 does not apply, Executive hereby
assigns and agrees to assign all his right, title and interest in and to the
Property which relates to business of the Company and Executive agrees not to
disclose any of such Property to others without the prior written express
consent of Company.  Executive agrees to notify Company in writing prior to
making any disclosure or performing any work during the term of his employment
with Company which may conflict with any proprietary rights or technical
know-how claimed by Executive as his property.  In the event Executive fails to
give Company notice of such conflict, Executive agrees that Executive shall have
no further right or claim with respect to any such conflicting proprietary
rights or technical know-how.

 

7.     EQUITABLE REMEDIES.  The parties hereto intend that the covenants
contained in Sections 5 and 6 shall be enforced to the fullest extent
permissible under the laws of the State of California.  Executive acknowledges
and agrees that his breach of any provision of Sections 5 and 6 will result in
irreparable harm and injury to the Company, and further acknowledges and agrees
that in the event of any such breach it would be extremely difficult to fix or
assess actual damages resulting therefrom.  In addition to any other remedy that
may be available to the Company at law or in equity, the Company shall be
entitled, from any court of competent jurisdiction, to a decree of specific
performance and to a temporary and permanent injunction enjoining and
restricting the breach, or a threatened breach, by Executive of any such
provision of this Agreement.

 

8.     MISCELLANEOUS.

 

8.1          Entire Agreement.  This Agreement and the plans and policies
referenced herein constitutes the entire agreement between the parties
pertaining to the subject matter hereof and supersedes and preempts any prior
understandings, agreements or representations by or between the parties, written
or oral, which may have related in any manner to the subject matter hereof.  No
supplement, modification or amendment of this Agreement shall be binding unless
executed in writing by all the parties.  The rule that a contract is construed
against the party drafting the contract is hereby waived, and shall have no
applicability in construing this Agreement or the terms hereof.

 

9

--------------------------------------------------------------------------------


 

8.2          Counterparts.  This Agreement may be executed simultaneously in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

 

8.3          Successors and Assigns.  Except as provided herein, this Agreement
shall be binding on, and shall inure to the benefit of, the parties to it and
their respective heirs, legal representatives, and permitted successors and
assigns.

 

8.4          Notices.  All notices required under this Agreement shall be given
in writing and shall be served in person, by express mail, by certified mail, by
overnight delivery, or by facsimile.  Delivery shall be deemed conclusively made
(i) at the time of service, if personally served, (ii) five days after deposit
in the United States mail, properly addressed and postage prepaid, if delivered
by express mail or certified mail, (iii) upon confirmation of delivery by the
private overnight deliverer, if served by overnight delivery, and (iv) at the
time of electronic transmission (as confirmed in writing), provided a copy is
mailed within 24 hours after such transmission.  Notices to the Company shall be
delivered to the Company’s then-current principal offices, to the attention of
the Chief Executive Officer.  Notices to the Executive shall be delivered to the
address (or facsimile number, if any) provided to the Company by the Executive
as his principal residence, or such other address or facsimile number as
Executive may designate by written notice.

 

8.5          Governing Law.  This Agreement shall be construed in accordance
with and governed by the laws of the State of California.

 

8.6          Venue.  The parties hereto agree that all actions or proceedings
arising directly or indirectly from this Agreement shall be arbitrated or
litigated by arbitrators or in courts having a situs within Los Angeles,
California and hereby consent to the jurisdiction of any local, state or federal
court in which such an action is commenced that is located in Los Angeles,
California, agree not to disturb such choice of forum, waive the personal
service of any and all process upon them, and consent that all such service of
process may be made by certified or registered mail, return receipt requested,
addressed to the respective parties at the address set forth herein.

 

8.7          Severability.  If any provision of this Agreement, as applied to
any party or to any circumstance, shall be found by a court or arbitrator of
competent jurisdiction to be void, invalid or unenforceable, the same shall in
no way affect any other provision of this Agreement, the application of any such
provision in any other circumstance, or the validity or enforceability of this
Agreement, and any provision which is found to be void, invalid or unenforceable
shall be curtailed and limited only to the extent necessary to bring such
provision within the requirements of the law.

 

8.8          Headings.  Titles or captions contained herein are inserted as a
matter of convenience and for reference, and in no way, define, limit, extend or
describe the scope of this Agreement or any provision thereof.  No provision in
this Agreement is to be interpreted for or against either party because that
party or its legal representative drafted such provision.

 

8.9          Further Assurances.  Each party agrees to execute and acknowledge
such other instruments as may be reasonably necessary to effect the transactions
contemplated herein.

 

8.10        Remedies Cumulative.  All remedies shall be cumulative and pursuit
of any one shall not waive any other.

 

10

--------------------------------------------------------------------------------


 

8.11        Waiver.  No waiver by any party at any time of any breach by any
other party of, or compliance with, any condition or provision of the Agreement
to be performed by any other party shall be deemed a waiver of any other
provisions or conditions at the same time or at any prior or subsequent time.

 

8.12        Application of Section 409A.  To the extent applicable, it is
intended that this Agreement comply with the provisions of Section 409A of the
Internal Revenue Code and the guidance promulgated thereunder (“Section 409A”). 
This Agreement shall be administered in a manner consistent with this intent,
and any provision that would cause the Agreement to fail to satisfy Section 409A
shall have no force and effect until amended by the parties to comply with
Section 409A (which amendment may be retroactive to the extent permitted by
Section 409A).  Unless otherwise expressly provided, any payment of compensation
by Company to Executive, whether pursuant to this Agreement or otherwise, shall
be made no later than the 15th day of the third month (i.e. 2½ months) after the
later of the end of the calendar year or the Company’s fiscal year in which
Executive’s right to such payment vests (i.e., is not subject to a “substantial
risk of forfeiture” for purposes of Code Section 409A).  For purposes of this
Agreement, “Separation from Service” shall have the meaning given to such term
under Section 409A. Each payment and each installment of any severance payments
provided for under this Agreement shall be treated as a separate payment for
purposes of application of Section 409A.  To the extent that any severance
payments come within the definition of “short term deferrals” or “involuntary
severance” under Section 409A, such amounts shall be excluded from “deferred
compensation” as allowed under Section 409A, and shall not be subject to the
following Section 409A compliance requirements.  All payments of “nonqualified
deferred compensation” (within the meaning of Section 409A) are intended to
comply with the requirements of Section 409A, and shall be interpreted in
accordance therewith. Neither party individually or in combination may
accelerate, offset or assign any such deferred payment, except in compliance
with Section 409A.  No amount shall be paid prior to the earliest date on which
it is permitted to be paid under Section 409A and Executive shall have no
discretion with respect to the timing of payments except as permitted under
Section 409A.  Any payments to which Section 409A applies which are subject to
execution of a waiver and release which may be executed and/or revoked in a
calendar year following the calendar year in which the payment event (such as
Separation from Service) occurs shall commence payment only in the calendar year
in which the release revocation period ends as necessary to comply with
Section 409A. In the event that Executive is determined to be a “key employee”
(as defined and determined under Section 409A) of the Company at a time when its
stock is deemed to be publicly traded on an established securities market,
payments determined to be “nonqualified deferred compensation” payable upon
separation from service shall be made no earlier than (i) the first day of the
seventh (7th) complete calendar month following such termination of employment,
or (ii) Executive’s death, consistent with the provisions of Section 409A.  Any
payment delayed by reason of the prior sentence shall be paid out in a single
lump sum at the end of such required delay period in order to catch up to the
original payment schedule.  All expense reimbursement or in-kind benefits
subject to Section 409A provided under this Agreement or, unless otherwise
specified in writing, under any Company program or policy, shall be subject to
the following rules: (i) the amount of expenses eligible for reimbursement or
in-kind benefits provided during one calendar year may not affect the benefits
provided during any other year; (ii) reimbursements shall be paid no later than
the end of the calendar year following the year in which the Executive incurs
such expenses, and the Executive shall take all actions necessary to claim all
such reimbursements on a timely basis to permit the Company to make all such
reimbursement payments prior to the end of said period, and (iii) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit. Notwithstanding anything herein to the contrary,
no amendment may be made to this

 

11

--------------------------------------------------------------------------------


 

Agreement if it would cause the Agreement or any payment hereunder not to be in
compliance with Section 409A.

 

8.13        Attorneys Fees.  Should any litigation or arbitration occur between
the parties relating to this Agreement, the prevailing party shall be entitled
to recover its reasonable attorneys’ fees and other costs in connection with
such litigation, including reasonable attorneys’ fees, unless otherwise
prohibited by statute or other applicable law, up to but not to exceed one
hundred and fifty thousand dollars ($150,000) which shall be due and payable no
later than sixty (60) days following the date such judgment is entered.  Any
judgment shall include an attorneys’ fees clause that shall entitle the judgment
creditor to recover attorneys’ fees incurred to enforce a judgment on this
Agreement, which attorneys’ fees shall be an element of post-judgment costs.

 

8.14        Arbitration.  With the exception of any claims for workers
compensation, unemployment insurance, claims before any governmental
administrative agencies as required by applicable law, or claims related to the
National Labor Relations Act, any controversy relating to this Agreement or
Executive’s employment by the Company shall be settled by Executive and the
Company via binding arbitration according to the applicable employment dispute
resolution rules of the American Arbitration Association’s Employment
Arbitration Rules and Mediation Procedures (available at http://www.adr.org). 
Such arbitration shall be presided over by a single arbitrator in California. 
Such binding arbitration is applicable to any and all claims under state and
federal employment related statutes including without limitation the Fair
Employment and Housing Act, the Title VII of the Civil Rights Act, as well as
any claims related to a claimed breach of this Agreement.  The Company shall
bear all costs uniquely associated with the arbitration process, including the
arbitrator’s fees, if required by applicable law.  The arbitrator shall have the
authority to award any damages authorized by law.  The prevailing party shall be
entitled to his/its attorneys’ fees, unless otherwise prohibited by applicable
law.  This agreement to arbitrate shall apply to both the Company and
Executive.  The Parties understand that they are giving up their right to a
trial in a court of law.  This Agreement shall apply to any claims with respect
to the Company or its related companies or Affiliates.

 

8.15        Executive acknowledges and agrees that this Agreement is being
executed voluntarily, knowingly and without duress.

 

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
to be effective as of the date first set forth above.

 

 

EXECUTIVE

 

 

 

 

 

/s/ Manoocher Mansouri

 

Manoocher Mansouri

 

 

 

OSI SYSTEMS, INC.

 

 

 

/s/ Deepak Chopra

 

By: Deepak Chopra, CEO

 

12

--------------------------------------------------------------------------------